In the case of Culver v. State, 11 Okla. Crim. 4, 141 P. 26, 28, we said:
"The Constitution guarantees a speedy and public trial to the accused, in all criminal prosecutions. Section 20, Bill of Rights. The Legislature has provided what shall constitute a reasonable time within which a defendant shall be brought to trial, unless good cause is shown for further delay. *Page 66 
"Section 6096 of Procedure Criminal [Rev. Laws 1910, sec. 2872, Sts. 1931, 22 Okla. Stat. 1941 § 812) provides:
" 'If a defendant, prosecuted for a public offense, whose trial has not been postponed upon his application, is not brought to trial at the next term of court in which the indictment or information is triable after it is filed, the court must order the prosecution to be dismissed, unless good cause to the contrary be shown.'
"We are inclined to think that the action of the court in continuing the case over the May term without requiring the state to show cause operated as a discontinuance. Where any valid reason exists, or legal ground is shown by the state for the continuance, the granting of the same is a matter within the sound discretion of the court, but under section 6096, supra [sec. 2872, Sts. 1931, 22 Okla. Stat. 1941 § 812], a defendant indicted for, or charged by information with, a public offense, whose trial has not been postponed upon his application, is entitled to his discharge for failure to try his case within the statutory time, in the absence of any good reason for further delay. The statute is for the purpose of carrying into effect the constitutional guaranty of a speedy trial. The authorities uniformly hold that such statutes are enacted for the purpose of enforcing the constitutional right, and that they constitute a legislative construction or definition of the constitutional provisions. State ex rel. Eubanks v. Cole, 4 Okla. Crim. 25, 109 P. 736. See, also, McLeod v. Graham, 6 Okla. Crim. 197, 118 P. 160.
"Upon the failure of the state to make a proper showing for a continuance at the May term, and the defendant not consenting thereto, the case should have been dismissed. It was therefore error to deny the defendant's motion to dismiss. It follows that the judgment should be reversed, with direction to discharge the defendant." *Page 67